DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 02/23/22 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 19-21 and 25-28 have been cancelled.  Claims 5, 7-10, 15, 23, 27 and 36 remain withdrawn as being directed to none elected inventions.  Accordingly, claims 1-4, 6, 11-14, 16-18, 22, 24 and 29-35 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.           

         Claims 1-4, 6, 11-14, 16-18, 22, 24 and 29-31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Obrezanova et al (mAbs, Volume 7, Issue 2, March/April 2015, pages 352-363) (submitted in the IDS filed 02/13/2020) or in the alternative, 35USC 103 (a) as being unpatentable over Obrezanova et al.
Obrezanova et al discloses a method for detecting aggregates of biopharmaceutical agents such as therapeutic antibodies (e.g. pages 354, 361-362).  Obrezanova et al discloses contacting a sample with a substrate having an immobilized monoclonal antibody or other binding polypeptide/reagent which recognizes a specific epitope in the biopharmaceutical therapeutic antibody (e.g. pages 354, 361-362).   Obrezanova et al discloses adding an antibody that is labeled (probe molecule) and discloses that detection can be done directly or indirectly (e.g. pages 354, 361-362). Obrezanova et al teaches that it is known and conventional in the art that a sample can be centrifuged prior to performing an elisa (e.g. page 361). Obrezanova et al discloses high throughput aggregate assessment (e.g. page 354).
Obrezanova et al differs from the instant invention in failing to teach the substrate is made of glass and the detection is done by spatially resolving fluorescence microscopy such as TIRF.
Willbold et al (US 2016/0161481) discloses the detection of aggregates in a sample and discloses the detection is a high spatial resolution such as TIRF microscopy (e.g. para’s 0194, 0196-0198, 201, 0205, 0220-0221, 0229-0230 and 0238-0239) and is advantageous in detection and that this provides so many data points that it is possible to detect an aggregate against a background signal that is caused by device-specific noise, other nonspecific signals, or nonspecirfic bonded probes.  Willbold et al discloses that because of this spatial resolution, each event is determined against the respective background, thus providing an advantage over the ELISA method (e.g. para 0196-0198).  Willbold et al discloses that the method comprises contacting the sample with a substrate, adding probe molecules which are suitable for detection and detecting the aggregates (e.g. para’s 0065-0068).  Willbold et al discloses capture molecules immobilized to the substrate and that the capture molecules or probe molecules can be antibodies which are specific for aggregates (e.g. para’s 0015, 0079, 0150-0159, 0165) and can be labeled with fluorescent dyes (e.g. 0076-0079).  Willbold et al also discloses the use of internal standards for quantification (e.g. para’s 0080-0083). Willbold et al discloses that the substrate can be a microtiter plate comprising wells and that images can be of an individual well (reaction chamber) (e.g. para’s 0145, 0206, 0424, 0459). Willbold et al discloses the substrate can be made of glass (e.g. para’s 0144-0148).  Willbold et al discloses that identical probes can be utilized wherein the probes have different labels (e.g. para’s 0172-0174) or that different probes can be used.  Willbold et al discloses the substrate can be coated with a hydrophilic substance such as peg or dextran that is functionalized to immobilize the antibodies (e.g. para’s 0134-0148).  Willbold et al discloses that the standards can be constructed as dendrimers which comprise the monomers or polypeptide sequences (e.g. para’s 0404-0421).  Willbold et al discloses that the method of detection includes negative controls (e.g. para 0534) and that background signals in the image data are removed by applying an intensity threshold wherein the mean number of pixels with grayscale values above the threshold is determined (e.g. para 0207) and that individual aggregates are detected against background signal (e.g. para’s 0229, 0238, 0247, 0259), 0265).  Willbold et al also discloses that detection can occur in an individual well of the microtiter plate and that two fluorescence channels are used per well wherein only the signal colocalized (at the same point) in both fluorescence channels above a threshold value were taken into consideration (e.g. para’s 0206, 0459, 0538).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to substitute spatially resolved fluorescence microscopy instead of the ELISA for the detection of the aggregates and use antibodies such as taught by Willbold et al in the method of Obrezanova et al because Willbold et al teaches that this provides so many data points that it is possible to detect an aggregate against a background signal that is caused by device-specific noise, other nonspecific signals, or nonspecirfic bonded probes.  Willbold et al discloses that because of this spatial resolution, each event is determined against the respective background, thus providing an advantage over the ELISA method.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success substituting spatially resolved fluorescence microscopy instead of the ELISA for the detection of the aggregates in the method of Obrezanova et al.
          With respect to the recitation “wherein step b) may be carried out before step a)” as recited in claim 1.  The recitation is reads as an optional embodiment and is not a positive recitation.  Further, the claim utilizes comprising language “open language” and thus allows for any order of the steps.  Thus, for the reasons stated above Obrezanova et al. reads on the instantly recited claims.
        Or alternatively, it would have been prima facie obvious to one ordinary skill to perform step (b) before step (a) because it has been held that merely reversing the order of steps in a multi-step process in not a patentable modification absent unexpected or unobvious results, Ex parte Rubin, 128 U.S.P.Q. 440 (P.O.B.A. 1959).  Cohn v. Comr. Patents, 251 F. Supp. 437, 148 U.S.P.Q. 486 (D.C. 1966).  

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Obrezanova et al in view of Willbold et al as applied to claims  1-4, 6, 11-14, 16-18, 22, 24 and 29-31 above, and further in view of Rawat et al (Biol. Pharm. Bull., 2006, vol. 29, No. 9, pages 1790-1798).  Sapsford et al ( Chem. Rev., 2013, vol 1113, No. 3, pages 1904-2074) and Ibrahim et al (J. Amer. Sci., 2010 vol 6, No. 11, pages 985-989). 
           See above for the teachings of Obrezanova et al and Willbold et al.
           Obrezanova et al and Willbold et al differ from the instant invention in failing to teach the standard is a particle comprising the polypeptide sequences or monomers.
           Rawat et al teaches that the use of both dendrimers and functionalized nanoparticles as nanocarriers is well known in the art (e.g. Fig. 2).
Sapsford et al., throughout the publication, teach functionalizing inorganic nanoparticles, silica nanoparticles (pp. 1960-1963), which nanoparticles have the size of the aggregate to be detected and on the surface of which nanoparticles are disposed maleimido spacer carboxylic acids (Sulfo-SMCC) capable of binding monomers of the protein aggregate to be detected:   At page 1960, right column, last paragraph, Sapsford et al. teach that the most common synthetic route to silica (SiO2) nanoparticles is the Stöber method.  As evidenced by Ibrahim et al., one of skill in the art would have known that the diameter of silica nanoparticles is affected by the relative contribution from nucleation by TEOS and NH3 concentrations, and, thus, it is possible to prepare, for example, different size particles. 
           It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to have made and used an inorganic nanoparticle, such as a silica nanoparticle, taught by Sapsford et al., as a standard in the modified method of Obrezanova et al instead of a dendrimer as taught by Willbold in the modified method of Obrezanova et al.
            One of ordinary skill in the art would have been motivated to have made and used an inorganic nanoparticle, such as a silica nanoparticle, taught by Sapsford et al., as a standard in the modified method of Obrezanova et al instead of a dendrimer as taught by Willbold in the modified method of Obrezanova et al., because it would be desirable to employ silica nanoparticles of varied sizes, which can be easily prepared from inexpensive TEOS and NH3, as taught by Ibrahim et al., whereas there are limitations associated with the formation of larger dendrimer structures, as taught by Sapsford et al. (see p. 2011, left column, 3rd paragraph).  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using an inorganic nanoparticle, such as a silica nanoparticle, taught by Sapsford et al., as a standard in the instead of a dendrimer as taught by Willbold in the modified method of Obrezanova et al., because the use of functionalized dendrimers and nanoparticles as nanocarriers for biological molecules is well known in the art, as taught by Rawat et al. and Sapsford et al.  See MPEP § 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.”

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over  Obrezanova et al in view of Willbold et al.,  Rawat et al., Sapsford et al and Ibrahim et al., as applied to claims1-4, 6, 11-14, 16-18, 22, 24 and 29-34 above, and further in view of Virtanen (US 6,342,349) or Chang et al (US 2010/0099203).
           See above for the teachings of Obrezanova et al and Willbold et al. Rawat et al Sapsford et al and Ibrahim et al
           Obrezanova et al and Willbold et al. Rawat et al Sapsford et al and Ibrahim et al  differ from the instant invention in failing to teach the particle has a hydrophilic coating.
Virtanen teaches that it is known and conventional in the art to coat a surface with PEG to tether an antibody to the surface and that this peg layer serves to prevent nonspecific binding to the surface and provides specific binding by the recognition molecules (e.g. col 26, line 65 – col 27, line 7).  As disclosed by Applicant on pages 6-7 PEG is a hydrophilic.
Chang et al teaches that it is known and conventional in the art to provide a peg monolayer on the surface of a substrate and that this provides for reduction of nonspecific binding (e.g. para’s 0005-0007, 008, 0012, 0114-0118)  Chang et al discloses the PEG comprises reactive functionalities to couple to binding moieties (e.g. para’s 0012, 0114-0118).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a PEG layer and functionalities such as taught by Virtanen onto the particle in the modified method of Obezanova et al al because Virtanen shows that it is known and conventional in the art to coat a surface of a substrate with a PEG layer and that this serves to prevent nonspecific binding to the surface and provides specific binding by the recognition molecules.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a PEG layer such as taught by Virtanen onto the particle of Obezanova et al.
          It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a PEG layer and functionalities such as taught by Chang et al onto the particle in the modified method of Obezanova et al because Chang et al teaches that it is known and conventional in the art to provide a peg monolayer on the surface of a substrate and that this provides for reduction of nonspecific binding.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a PEG layer such as taught by Chang et al onto the particle in the modified method of Obezanova et al.

Response to Arguments
Applicant's arguments filed 02/23/22 have been fully considered but they are not persuasive.  
          103 Rejections Obrezanova et al in view of Willbold et al:
          Applicant argues, that Wilbold et al. does not disclose or suggest that, in order to evaluate the local data, on the one hand, an image is recorded consecutively for each reaction chamber of a substrate via two fluorescence channels, so that so many data points are collected that a single aggregate is detected against the background signal, and, on the other hand, that the local data are evaluated by setting an intensity threshold value for each fluorescence channel and only those pixels are counted per image, where in both fluorescence channels the pixel is at the exact same position above the intensity threshold of the fluorescence channel, as recited in claim 1 as amended.
         This argument is not found persuasive because as stated supra Willbold et al  specifically teaches that background signals in the image data are removed by applying an intensity threshold wherein the mean number of pixels with grayscale values above the threshold is determined (e.g. para 0207) and that individual aggregates are detected against background signal (e.g. para’s 0229, 0238, 0247, 0259), 0265).  Willbold et al also discloses that detection can occur in an individual well of the microtiter plate and that two fluorescence channels are used per well wherein only the signal colocalized (at the same point) in both fluorescence channels above a threshold value were taken into consideration (e.g. para’s 0206, 0459, 0538).  Thus for the reasons stated above the combination of Obrezanova et al in view of Willbold et al reads on the currently recited claims.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641